1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALEJANDRO GALLEGOS,                            Case No.: 18cv1322-JAH (MSB)
12                                     Plaintiff,
                                                    ORDER AFTER TELEPHONIC STATUS
13   v.                                             CONFERENCE
14   K. SEELEY, M.D.,
15                                  Defendant.

16
17         The Court held a Telephonic Status Conference on October 7, 2019 to discuss any
18   issues regarding discovery and communication between Plaintiff and Defense Counsel.
19   Plaintiff and Defense Counsel discussed Plaintiff’s discovery and communication
20   concerns with the Court, and both Plaintiff and Defense Counsel agreed that there are
21   no outstanding discovery issues between the parties.
22         IT IS SO ORDERED.
23   Dated: October 8, 2019
24
25
26
27
28

                                                                             18cv1322-JAH (MSB)
